NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              DEC 18 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ORANGE COUNTY DEPARTMENT OF                      No. 12-56016
EDUCATION,
                                                 D.C. No. 8:08-cv-00077-JVS-
              Petitioner - Appellee,             MLG

  v.
                                                 MEMORANDUM*
STATE OF CALIFORNIA
DEPARTMENT OF EDUCATION,

              Respondent - Appellee,

A.S., a minor,

              Respondent - Appellant,

  And

LOS ANGELES UNIFIED SCHOOL
DISTRICT; CHARTER OAK UNIFIED
SCHOOL DISTRICT; CALIFORNIA
OFFICE OF ADMINISTRATIVE
HEARINGS,

              Respondents.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                           Page 2 of 4
                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                      Argued and Submitted December 5, 2013
                               Pasadena, California

Before: CANBY, WATFORD, and HURWITZ, Circuit Judges.

      1. A.S. was a “prevailing party” within the meaning of the Individuals with

Disabilities in Education Act (IDEA). See 20 U.S.C. § 1415(i)(3)(B)(i). A.S.

succeeded on a “significant issue”—namely, who would pay for his Free

Appropriate Public Education (FAPE). See Parents of Student W v. Puyallup Sch.

Dist., No. 3, 31 F.3d 1489, 1498 (9th Cir. 1994). A.S. did not take a position as to

which agency was responsible for his FAPE, but he did seek to ensure that an

agency would be held responsible. In securing an enforceable judgment holding

the California Department of Education (CDE) responsible, A.S. achieved the

“benefit [he] sought in bringing the suit,” effectuating a “material alteration of the

legal relationship of the parties in a manner which Congress sought to promote in

the [IDEA].” Id.

      2. A.S. is entitled to recover reasonable attorney’s fees for the Office of

Administrative Hearings (OAH) proceedings. After carefully reviewing the

record, we conclude that A.S. has established the elements of equitable estoppel
                                                                            Page 3 of 4
with respect to the OAH fees request. See Lukovsky v. City & Cnty. of San

Francisco, 535 F.3d 1044, 1051–52 (9th Cir. 2008).

      After the district court entered judgment against CDE, A.S.’s counsel sent

CDE a demand letter seeking attorney’s fees. A.S.’s counsel stated, “I do hope we

can settle this matter without the need for additional litigation and the costs such

would incur,” but noted that if she did not receive a response within 30 days she

would file a complaint in the district court to recover the fees.

      Shortly thereafter, CDE informed A.S.’s counsel that it intended to appeal

the district court’s judgment, and asked whether she would be “willing to stipulate

to a stay of execution on the judgment for reimbursement of costs and fees pending

the appeal?” CDE stated that if its appeal proved unsuccessful, “we will negotiate

with all parties that have claims for costs or fees.” A.S. stipulated to a stay of

execution of the judgment.

      Based on CDE’s assertions, A.S. justifiably inferred that CDE intended A.S.

to refrain from filing a claim for fees so that the parties could negotiate fees out of

court at a later date, if CDE ultimately lost its appeal. A.S. relied on CDE’s

representations to his detriment. See id. Because these representations occurred

before the statute of limitations ran on A.S.’s claim for OAH fees, CDE is estopped
                                                                            Page 4 of 4
from invoking the statute of limitations against A.S. regarding the OAH fees

request.

        3. A.S.’s claim for fees incurred during the district court proceedings fails,

however. A.S. failed to file a motion seeking fees for the district court proceedings

within the mandated fourteen-day period. See Fed. R. Civ. P. 54(d)(2)(B). The

record shows nothing that occurred during that period that would justify A.S.’s

failure to timely file. The communications referenced above occurred after the

fourteen-day deadline had already passed.

        4. A.S. does not challenge the district court’s denial of attorney’s fees for

the prior Ninth Circuit proceedings. We affirm the district court’s denial of those

fees.

        AFFIRMED in part, REVERSED in part, and REMANDED.

              No costs.